Citation Nr: 0503055	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  00-18 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including post-traumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a June 1999 rating decision of the San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to service connection for PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking service connection for an acquired 
psychiatric disorder that he claims is PTSD.  Review of the 
record shows no confirmed diagnosis of PTSD; however, 
diagnoses of depression and anxiety are noted from 
approximately 1992.  Review of the veteran's service medical 
records shows that he had complaints of nervous trouble at 
his examinations both prior to, and at separation from, 
service and during September 1969 was treated for 
psychophysiologic gastrointestinal pain.  It appears that 
treatment rendered in September 1969 was with medication for 
a gastrointestinal disorder.  Further examination is 
necessary to ascertain whether any currently diagnosed 
anxiety disorder may be related to symptoms during service.  

In addition, correspondence from the U.S. Armed Services 
Center for Research of Unit Records (CRUR). has recently been 
received by the Board.  There is no waiver of RO review of 
this evidence.  

Under these circumstances, the case is remanded for the 
following:

1.  The RO should arrange for the veteran to 
undergo a special psychiatric evaluation to 
ascertain any current psychiatric disorder 
and possible relationship with service.  The 
examiner should be requested to render an 
opinion regarding whether it is at least as 
likely as not (chances of 50 percent or 
greater) that any currently diagnosed 
psychiatric disorder is related to the 
symptoms noted while the veteran was on 
active duty.  All indicated studies should be 
performed.  The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review in 
the examination report.  The examiner should 
provide the rationale for all conclusions 
reached.

2.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the determination 
remains unfavorable to the veteran, he should 
be provided with a supplemental statement of 
the case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).





